DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 5 and 7-10 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 5 with respect to “the diamond has an average particle size of less than or equal to 15 nm”, “a content of diamond in the polycrystalline diamond body is more than or equal to 99.5% by volume”, “a content of impurities in the polycrystalline diamond body is less than or equal to 800 ppma for hydrogen, less than or equal to 200 ppma for nitrogen, and less than or equal to 30 ppma for oxygen” and “Knoop hardness measurement, a Knoop hardness 1s greater than or equal to 100 GPa and less than or equal to 140 GPa”.
United States Pre-Grant Patent Application Publication No. 2014/0170055 Al to Ikeda et al. (hereinafter “Ikeda’’) teaches a polycrystalline diamond body (See Abstract) comprising diamond, wherein the polycrystalline diamond crystal grain size has a maximum length of 10 nm to 100 nm (pars. [0064], [0206], [0401]; Example 108), a content of diamond in the polycrystalline diamond body is approximately 99.99% by mass (par. [0040]), and a content of impurities in the polycrystalline diamond body is approximately not higher than 2x10'*/cm? for hydrogen (par. [0041]), approximately not higher than 4x 10'°/cm? for nitrogen (par. [0041]), approximately not higher than 2x10'’/cm? for oxygen (par. [0041]), and a Knoop hardness of 140 
For this reason, there is no obvious reason to modify the teachings of Ikeda and teach “the diamond has an average particle size of less than or equal to 15 nm” according to Applicant’s independent claim 5.
United States Pre-Grant Patent Application Publication No. 2015/0274533 A1 to Arimoto et al. (hereinafter “Arimoto”) (cited in PTO-892 form dated January 7, 2020) teaches a first exemplary polycrystalline diamond body (See Abstract; par. [0037]) having a crystalline structure in which crystal grains have a mean particle diameter of approximately less than or equal to 0.100 nm (par. [0037]). Arimoto teaches a second exemplary polycrystalline diamond body (See Abstract; pars. [0070-71], [0079], [0081-82], [0085], [0109], [0114-116]; Example 2; Table 2) having a content of diamond in the polycrystalline diamond body is approximately 99.99% by mass (pars. [0073], [0085]), less than 10 ppm of hydrogen (Table 2, Examples 2-1, 2- 2 and 2-3), less than 1 ppm of oxygen (Table 2, Examples 2-1, 2-2 and 2-3), less than 0.2 ppm of nitrogen (Table 2, Examples 2-1, 2-2 and 2-3), and a Knoop hardness 130 GPa and 135 GPa respectively (Table 2, Examples 2-1, 2-2 and 2-3). However, Arimoto teaches these two (2) exemplary embodiments are fabricated using different methods. As a result, Arimoto cannot reasonably suggest either exemplary embodiment will exhibit and possess the other exemplary embodiment’s respective physical properties.
For this reason, there is no obvious reason to modify the teachings of Arimoto and teach “the diamond has an average particle size of less than or equal to 15 nm”, “a content of diamond in the polycrystalline diamond body is more than or equal to 99.5% by volume”, “a content of impurities in the polycrystalline diamond body is less than or equal to 800 ppma for hydrogen, 
For these reasons, there is no obvious reason to modify the teachings of either Ikeda or Arimoto using either Arimoto or Ikeda, respectively, and teach “the diamond has an average particle size of less than or equal to 15 nm”, “a content of diamond in the polycrystalline diamond body is more than or equal to 99.5% by volume”, “a content of impurities in the polycrystalline diamond body is less than or equal to 800 ppma for hydrogen, less than or equal to 200 ppma for nitrogen, and less than or equal to 30 ppma for oxygen” and “Knoop hardness measurement, a Knoop hardness 1s greater than or equal to 100 GPa and less than or equal to 140 GPa”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731